01/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0647



                             No. DA 21-0647

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DERRELL RUSSELL DOWD,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 28, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                January 27 2022